Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 1 of 18 Page ID #:768




  1   John P. Kristensen (SBN 224132)
      David L. Weisberg (SBN 211675)
  2   Christina M. Le (SBN 237697)
  3   KRISTENSEN WEISBERG, LLP
      12450 Beatrice Street, Suite 200
  4   Los Angeles, California 90066
  5   Telephone: 310-507-7924
      Facsimile: 310-507-7906
  6   john@kristensenlaw.com
  7   david@kristensenlaw.com
      christina@kristensenlaw.com
  8
      Todd M. Friedman (SBN 216752)
  9   Adrian R. Bacon (SBN 280332)
 10   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard Street, Suite 780
 11   Woodland Hills, CA 91367
 12   Telephone: (216) 220-6496
      Facsimile: (866) 633-0028
 13   tfriedman@toddflaw.com
 14   abacon@toddflaw.com
 15   Attorneys for Plaintiff and all others similarly
      situated
 16                     THE UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 17
                                                )
      LISA KIM, individually on behalf of       ) Case No.: 2-18-cv-03093-JFW-AS
 18   herself and all others similarly          )
 19   situated,                                 ) OBJECTION AND REPLY TO
                                                ) OPPOSITION FILED BY NON-
 20          Plaintiff,                         ) PARTY ALLAN CANDELORE
                                                )
 21                                             ) TO PLAINTIFF LISA KIM’S
             vs.                                ) MOTION FOR PRELIMINARY
 22                                             ) APPROVAL OF CLASS
      TINDER, INC., a Delaware                  )
 23   corporation; MATCH GROUP, LLC, ) SETTLEMENT AND
      a Delaware limited liability company; )) CERTIFICATION OF
 24   MATCH GROUP, INC., a Delaware               SETTLEMENT CLASS
                                                )
 25   corporation; and DOES 1 through 10, ) Date:             February 25, 2019
      inclusive, and each of them,              )
 26                                             ) Time:       1:30 P.M.
             Defendants.                        ) Courtroom: 7A
 27
 28
         REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                            -1-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 2 of 18 Page ID #:769




  1                                          TABLE OF CONTENTS
  2
      MEMORANDUM OF POINTS AND AUTHORITIES ................................... 1
  3
      I.       INTRODUCTION............................................................................................. 1
  4
      II.      ADDITIONAL FACTS ..................................................................................... 3
  5
      III.     LEGAL ARGUMENT ...................................................................................... 4
  6
                        A.       Candelore’s Opposition Is Procedurally Defective ............ 4
  7
                        B.       This Court Has the Jurisdiction to Address
  8                              Plaintiff’s Motion ................................................................... 5
  9                     C.       The Settlement Does Not Violate the Due Process
                                 Rights of Absent Class Members ......................................... 6
 10
                        D.       The Motion Should Be Granted, the Settlement Is
 11                              Fair, Reasonable and Adequate Under Rule 23 ................. 7
 12                              1.       Plaintiff Has Not Hidden The “True Value” of
                                          Class Members’ Claims .............................................. 8
 13
                                 2.       The Settlement Was a Result of Extensive
 14                                       Investigation and Negotiations Between the
                                          Parties and the Mediator ............................................ 9
 15
                                 3.       The Considerable Settlement Was a Product of
 16                                       Adversarial Arm’s-Length Negotiations ................. 11
 17   IV.      CONCLUSION .............................................................................................. 13
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
            REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                               -i-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 3 of 18 Page ID #:770




  1                                      TABLE OF AUTHORITIES
  2   Cases
  3
      In re Bluetooth Headset Prod. Liab. Litig.,
  4          654 F.3d 935 (9th Cir. 2011). ..................................................................... 12
  5
      Amchem Prods. Inc. v. Windsor,
  6        521 U.S. 591 (1997). .................................................................................... 5
  7
      Britton v. Co-op Banking Group,
  8         916 F.2d 1405 (9th Cir. 1990) ...................................................................... 6
  9
      Candelore v. Tinder,
 10        19 Cal.App.5th 1138 (2018) ......................................................................... 9
 11
      Carter v. City of Los Angeles,
 12         224 Cal.App.4th 808 (2014) ................................................................. 10, 11
 13
      Churchill Vill., L.L.C. v. Gen. Elec.,
 14
           361 F.3d 566 (9th Cir. 2004) ........................................................................ 7
 15
      Diaz v. Trust Territory of Pac. Islands,
 16
            876 F.2d 1401 (9th Cir. 1989) ...................................................................... 4
 17
      Elec. Equip. Express, Inc. v. Donald H. Seiler & Co.,
 18
             122 Cal.App.3d 834 (1981)........................................................................... 7
 19
      Griggs v. Provident Consumer Disc. Co.,
 20
           459 U.S. 56 (1982) ....................................................................................... 5
 21
      Hanlon v. Chrysler Corp.,
 22
           150 F.3d 1011 (9th Cir. 1998) ...................................................................... 7
 23
      In re Phenylpropanolamine (PPA) Prods. Liab. Litig.,
 24
             227 F.R.D. 553 (W.D. Wash. 2004)............................................................. 4
 25
 26   Jones v. Wells Fargo Bank, N.A.,
            No. B237282, 2015 WL 661757 (Cal. Ct. App. 2015) .......................... 9, 12
 27
 28
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                             -ii-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 4 of 18 Page ID #:771




  1   Minton v. Cavaney,
           56 Cal.2d 576 (1961) .................................................................................... 7
  2
  3   Moralez v. Whole Foods Market, Inc.,
           897 F.Supp.2d 987 (N.D. Cal. Sept. 24, 2012) ............................................ 9
  4
  5   Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc.,
            221 F.R.D. 523 (C.D. Cal. 2004) ................................................................. 4
  6
  7   Norgart v. Upjohn Co.,
           21 Cal.4th 383 (1999)................................................................................... 7
  8
  9   Tait v. BSH Home Appliances Corp.,
             No. SACV 10-0711-DOC (ANx), 2015 WL 4537463 (C.D. Cal. July 27,
 10          2015) ........................................................................................................... 12
 11
      United States v. Claiborne,
 12         727 F.2d 842 (9th Cir. 1984) ........................................................................ 5
 13
      United States v. Vonn,
 14         535 U.S. 55 (2002) ....................................................................................... 8
 15
      West v. Circle K Stores, Inc.,
 16         No. 04-0438, 2006 WL 1652598 (E.D. Cal. June 13, 2006) ....................... 4
 17
      Statutes
 18
 19   Cal. Bus. & Prof. Code § 17203 ........................................................................... 11
 20   Cal. Civ. Code § 52 ............................................................................................... 11
 21
      Rules
 22
 23   Fed. R. Civ. P. 23 ..................................................................................1, 5, 7, 8, 11
 24   Fed. R. Civ. P. 24 .................................................................................................... 5
 25
 26
 27
 28
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                             -iii-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 5 of 18 Page ID #:772




  1                MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.      INTRODUCTION
  3           Plaintiff Lisa Kim and her counsel have presented before this Court a class
  4   settlement for approval that was the product of thorough, informed and arm’s-
  5   length negotiations between experienced attorneys familiar with the legal and
  6   factual issues of this case, fully informed of all pertinent facts, and with the
  7   guidance and oversight of one of the most respected mediators in Southern
  8   California. The settlement is fair, reasonable, and adequate within the meaning of
  9   Rule 23, such that this Court should grant certification of the Class and order
 10   preliminary approval of the settlement.
 11           Allan Candelore (“Candelore”), who is not a party to this case, and his
 12   counsel, have filed an “opposition” to Plaintiff’s motion, requesting that the
 13   Court deny the motion and stay any further consideration of Plaintiff’s matter
 14   pending the resolution of his own case which asserts similar completing Class
 15   claims. The Court should ignore Candelore’s opposition because it is
 16   procedurally defective, premature and violates the mandatory class action
 17   procedures set forth in Fed. R. Civ. P. 23. Candelore’s opposition aka “objection”
 18   to the motion was made prior to certification of the Class, prior to notice being
 19   ordered and prior to a fairness hearing set pursuant to Rule 23, the time in these
 20   set procedures when all objections would be addressed. Moreover, Candelore
 21   has, by his own admission, failed to file a motion to intervene and explicitly
 22   disclaims any intention to intervene. As a non-party to this suit who has not
 23   intervened in the action, his papers should be ignored.
 24           The Court should also reject the objection because the substantive
 25   arguments are meritless and distract from the real issue before this Court, which
 26   is to preliminarily determine whether the settlement that was reached was fair,
 27   reasonable and adequate for the class within the meaning of Rule 23. Candelore’s
 28   argument that the scope of the settlement violates due process because it extends
           REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                              -1-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 6 of 18 Page ID #:773




  1   beyond the two-year statute of limitation for Plaintiff’s Unruh Act claim is based
  2   on a false premise. As a matter of law, the statute of limitation is an affirmative
  3   defense, which defendants waived to resolve this matter, as they are entitled to.
  4   Candelore’s claim that this is a “collusive” “reverse auction” is based wholly on
  5   unsupported conjecture and is contrary to the facts before the Court. Plaintiff
  6   obtained a considerable settlement, which includes monetary relief, relief that is
  7   automatically available to every active Class Member, and easily available to
  8   every single Class Member by simply re-activating their account, and meaningful
  9   injunctive relief. Candelore seeks now to use his particular situation, where he
 10   and only a small fraction of the Class Members were not subject to arbitration, to
 11   undermine a considerable, meaningful and robust class settlement benefiting
 12   230,000 consumers. Candelore argues that Plaintiff has undervalued the
 13   settlement, yet ignores that the values given are the result of thorough
 14   investigation and thoughtful communications and negotiations between counsel
 15   for the parties and the mediator. Candelore should opt out of the settlement if he
 16   is upset.1
 17          Candelore erroneously argues that the automatic receipt of “Super Likes”
 18   for every Class Member provides little benefit. This is wrong. Super Likes are a
 19   commodity used with great regularity by Tinder users, especially those users who
 20   are inclined to purchase premium services from Tinder, i.e. the Class Members.
 21   This form of negotiated relief was directly and narrowly targeted towards the
 22   exact types of consumers who would be inclined to place the most monetary
 23   value on such services. Those Class Members who no longer have accounts still
 24   have access to these “Super Likes” by re-activating their accounts, where the
 25   “Super Likes” will remain available for use. Candelore’s attack on the claims-
 26
 27   1
        Candelore also grossly deflates the value of settlement, by assuming that damages provided
      by the Unruh Act should be calculated per month, rather than per person. This multiple-offense
 28   viewpoint is unsupported by California law.
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                    -2-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 7 of 18 Page ID #:774




  1   made process is also unwarranted, and indicative of the fact that his counsel have
  2   conducted no investigation or discovery into certification issues, including that
  3   there would need to be a self-identification component to any certification of this
  4   matter, due to Class Members needing to confirm their age, status as users, that
  5   they were residents of California at the time they purchased Tinder premium
  6   services, whether they have received any refund for their purchases, and their
  7   current address (as Tinder does not have that information and is unable to make
  8   payments directly to Tinder users). None of this information is within Tinder’s
  9   knowledge or possession. Candelore discounts the value of the injunctive relief
 10   obtained by Plaintiff, which provides a significant value to the Class and goes to
 11   the heart of this lawsuit – to prevent Tinder from continuing its allegedly illegal
 12   practice of age discrimination.2
 13          This Motion comes down to only one thing: “is the settlement fair and
 14   reasonable to the 230,000 class members on whose behalf Kim has proposed
 15   resolving the matter?” Candelore’s attorneys want to undermine this considerable
 16   settlement for questionable reasons, which ultimately should not be considered at
 17   this time, as the arguments are procedurally improper and premature.
 18   Accordingly, this Court should grant certification and preliminary approval of the
 19   settlement.
 20   II.    ADDITIONAL FACTS
 21          After settlement was reached, the parties stipulated to notifying the Court
 22   of the Appeal of the pending settlement, and to continue the appeal deadlines
 23   while the parties seek to have the settlement approved in the District Court. On
 24   December 10, 2019, the parties filed a joint motion requesting the Court to
 25
      2
 26     Candelore makes a throwaway argument that this Court was divested of jurisdiction because
      of the pending appeal. A district court is only divested of jurisdiction insofar as, without
 27   divestiture, both the district court and appellate court would simultaneously deal with the same
      issue. Here, the Court is addressing the settlement while the appeal is addressing a motion to
 28   compel arbitration.
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                       -3-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 8 of 18 Page ID #:775




  1   extend the appellate briefing deadlines, and the Court granted the order on
  2   December 11, 2019. Ninth Circuit, Case No. 18-5590, Dkt. Nos. 13 and 14. The
  3   parties also stipulated to lifting the stay in the District Court, to allow for the
  4   parties to seek approval of the settlement, which relief was granted. Dkt. Nos. 49
  5   and 50.
  6   III.   LEGAL ARGUMENT
  7          A.    Candelore’s Opposition Is Procedurally Defective
  8          The Court must reject Candelore’s Opposition because it is procedurally
  9   defective, premature and in violation of the mandatory class action procedures set
 10   forth in Rule 23. Candelore also is not a party to this action, and even by his own
 11   admission in his brief, disclaims any intention to intervene. Each of these
 12   circumstances render the Opposition procedurally improper.
 13          Rule 23 provides that the approval of a class action settlement takes place
 14   in two stages. In the first stage of the approval process, ‘“the court preliminarily
 15   approve[s] the Settlement pending a fairness hearing, temporarily certifie[s] the
 16   Class . . ., and authorize[s] notice to be given to the Class.’” West v. Circle K
 17   Stores, Inc., No. 04-0438, 2006 WL 1652598, at *2 (E.D. Cal. June 13, 2006)
 18   (quoting In re Phenylpropanolamine (PPA) Prods. Liab. Litig., 227 F.R.D. 553,
 19   556 (W.D. Wash. 2004)). At this stage, the court will only “determine[] whether
 20   a proposed class action settlement deserves preliminary approval” and lay the
 21   ground work for a future fairness hearing. Nat’l Rural Telecomms. Coop. v.
 22   DIRECTV, Inc., 221 F.R.D. 523, 525 (C.D. Cal. 2004). At the fairness hearing,
 23   after notice is given to putative class members, the court will entertain any of
 24   their objections to (1) the treatment of this litigation as a class action and/or (2)
 25   the terms of the settlement. Diaz v. Trust Territory of Pac. Islands, 876 F.2d
 26   1401, 1408 (9th Cir. 1989). Following the fairness hearing, the court will make a
 27   final determination as to whether the parties should be allowed to settle the class
 28   action pursuant to the terms agreed upon. DIRECTV, Inc., 221 F.R.D. at 525. For
         REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                            -4-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 9 of 18 Page ID #:776




  1   the sake of judicial efficiency, all objections should be addressed by the Court
  2   and the parties at the same time. Amchem Prods. Inc. v. Windsor, 521 U.S. 591,
  3   620 (1997).
  4         Candelore’s Opposition to the Motion was made prior to certification of
  5   the Class, prior to notice being ordered and a fairness hearing set pursuant to
  6   Rule 23, the time in these set procedures when all objections would be addressed.
  7   These procedures were set for the sake of judicial efficiency and the expectation
  8   of all parties involved, allowing for all objections to the settlement be addressed
  9   by the Court and the parties at the same time. Thus, the Court must reject
 10   Candelore’s Opposition in its entirety because it is procedurally defective and/or
 11   premature.
 12         The Court must also reject Candelore’s Opposition because he has no
 13   standing. Candelore filed an objection to the settlement before the time to do so,
 14   wherein he requested the Court stay this matter pending resolution of Candelore’s
 15   own case. Candelore is not a party to this action. To file a motion at all,
 16   Candelore would have to first file a motion to intervene pursuant to Rule 24. He
 17   expressly stated in his brief that he chose not to do so. Dkt. No. 54 at 8:20-28.
 18   Candelore’s Opposition must therefore be rejected.
 19         B.      This Court Has the Jurisdiction to Address Plaintiff’s Motion
 20         “The filing of a notice of appeal is an event of jurisdictional significance
 21   — it confers jurisdiction on the court of appeals and divests the district court of
 22   its control over those aspects of the case involved in the appeal.” Griggs
 23   v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). The “divestiture of
 24   jurisdiction rule is not based upon statutory provisions or the rules of civil or
 25   criminal procedure. Instead, it is a judge made rule originally devised in the
 26   context of civil appeals to avoid confusion or waste of time resulting from having
 27   the same issues before two courts at the same time.” United States v. Claiborne,
 28   727 F.2d 842, 850 (9th Cir. 1984). An appeal from a District Court on a specific
         REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                            -5-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 10 of 18 Page ID #:777




   1   issue does not deprive the District Court from addressing other issues before the
   2   Court. Britton v. Co-op Banking Group, 916 F.2d 1405, 1412 (9th Cir. 1990)
   3   (appeal from order denying arbitration does not deprive court of jurisdiction to
   4   enter default judgment).
   5            Candelore erroneously claims that this Court was divested of the
   6   jurisdiction to hear this matter during the pending appeal. However, a district
   7   court is only divested of such jurisdiction insofar as, without divestiture, both the
   8   district court and appellate court would simultaneously deal with the same issue.
   9   Here, this is not the case because this District Court would be addressing the
  10   class settlement while the appeal is addressing whether the case should be
  11   compelled to arbitration. In addition, Candelore ignores that the parties stipulated
  12   to return jurisdiction from the Appeal to this Court to seek finalization of the
  13   settlement, with the Court of Appeal granting the order, conditionally waiving the
  14   appeal. Furthermore, the District Court ordered that the stay on the matter due to
  15   its prior ruling on the arbitration motion be lifted, to allow for the parties to
  16   specifically file this motion and seek finalization of the settlement. This is a non-
  17   issue.
  18            C.    The Settlement Does Not Violate the Due Process Rights of
                      Absent Class Members
  19
                As indicated in Plaintiff’s Motion, the proposed Settlement Class consists
  20
       of “Every California subscriber to Tinder Plus or Tinder Gold, who at the time of
  21
       subscribing was at least 29 years old and was charged a higher rate than
  22
       younger subscribers” for Class Period of March 2, 2015 through the date the
  23
       Court grants preliminary approval of the settlement (Motion, Dkt. No. 54 at 1:25-
  24
       29). Candelore’s argument that the scope of the settlement violates due process
  25
       because it sweeps in claims that extend before the two-year statute of limitation
  26
       for Plaintiff’s Unruh Act claim is fallacious, as it is based on a false premise.
  27
  28
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                             -6-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 11 of 18 Page ID #:778




   1   Under California law applicable to the Unruh Act, Courts recognize that the
   2   statute of limitation is an affirmative defense held by a defendant to a claim. 3
   3          In the instant matter, the Defendants agreed to waive the statute of
   4   limitation for purposes of settlement to resolve this matter, as they are entitled to.
   5   Thus, reference by Candelore to various arguments and cases disputing that
   6   Plaintiff could properly represent the Class based on the statute of limitation do
   7   not apply to the circumstances of this settlement. The entire due process
   8   argument, which Candelore puts at the forefront of his Motion, is based on a false
   9   premise.
  10          D.      The Motion Should Be Granted, the Settlement Is Fair,
                      Reasonable and Adequate Under Rule 23
  11
              “The claims, issues, or defenses of a certified class may be settled . . . only
  12
       with the court’s approval.” Fed. R. Civ. P. 23(e). “Adequate notice is critical to
  13
       court approval of a class settlement under Rule 23(e).” Hanlon v. Chrysler Corp.,
  14
       150 F.3d 1011, 1025 (9th Cir. 1998). In addition, Rule 23(e) “requires the district
  15
       court to determine whether a proposed settlement is fundamentally fair, adequate,
  16
       and reasonable.” Id. at 1026. Under Ninth Circuit precedent, the district court
  17
       must balance a number of factors in this analysis: (1) the strength of the
  18
       plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of further
  19
       litigation; (3) the risk of maintaining class action status throughout the trial; (4)
  20
       the amount offered in settlement; (5) the extent of discovery completed and the
  21
       stage of the proceedings; (6) the experience and views of counsel; (7) the
  22
       presence of a governmental participant; and (8) the reaction of the class members
  23
       to the proposed settlement. Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566,
  24
       575 (9th Cir. 2004).
  25
       3
  26     Norgart v. Upjohn Co., 21 Cal.4th 383, 396 (1999); see Minton v. Cavaney, 56 Cal.2d 576,
       581 (1961) (as an affirmative defense, the statute of limitations is waived if not raised by the
  27   defendant); Elec. Equip. Express, Inc. v. Donald H. Seiler & Co., 122 Cal.App.3d 834, 845
       (1981) (“the right to assert a substantive defense such as the statute of limitations can
  28   nevertheless be waived”).
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                     -7-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 12 of 18 Page ID #:779




   1          Recent amendments to Rule 23 require the district court to consider a
   2   similar list of factors, namely, whether: (A) the class representatives and class
   3   counsel have adequately represented the class; (B) the proposal was negotiated at
   4   arm’s length; (C) the relief provided for the class is adequate, taking into account:
   5   (i) the costs, risks, and delay of trial and appeal; (ii) the effectiveness of any
   6   proposed method of distributing relief to the class, including the method of
   7   processing class member claims; (iii) the terms of any proposed award of
   8   attorney’s fees, including timing of payment; and (iv) any agreement required to
   9   be identified under Rule 23(e)(3); and (D) the proposal treats class members
  10   equitably relative to each other. Fed. R. Civ. P. 23(e)(2). 4 This Settlement was
  11   the product of thorough, informed and arms-length negotiations between
  12   experienced attorneys familiar with the legal and factual issues of this case, and
  13   who collectively have been approved as adequate class counsel in dozens of
  14   cases, by contested motion and by settlement. Judge Louis M. Meisinger (ret.),
  15   one of the most respected mediators in California, oversaw negotiations and
  16   issued a mediator’s proposal to resolve the matter. The settlement is fair,
  17   reasonable, and adequate within the meaning of Rule 23 such that this Court
  18   should grant preliminary approval of the settlement.
  19                  1.     Plaintiff Has Not Hidden The “True Value” of Class
                             Members’ Claims
  20
              Candelore claims that Plaintiff failed to inform the Court of the true value
  21
       of the action because she did not cite to Candelore v. Tinder, 19 Cal.App.5th
  22
       4
  23     “Courts have generated lists of factors” to determine the fairness, reasonableness, and
       adequacy of a settlement, and that “each circuit has developed its own vocabulary for
  24   expressing these concerns.” Fed. R. Civ. P. 23(e)(2) advisory committee’s note to 2018
  25   amendment. see also United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (“[T]he Advisory
       Committee Notes provide a reliable source of insight into the meaning of a rule.”). Accordingly,
  26   the Court applies the framework set forth in Rule 23, while continuing to draw guidance from
       the Ninth Circuit’s factors and relevant precedent. The Court bears in mind, moreover, the
  27   Advisory Committee’s instruction not to let “[t]he sheer number of factors . . . distract both the
       court and the parties from the central concerns that bear on review under Rule 23(e)(2).” Fed.
  28   R. Civ. P. 23(e)(2) advisory committee’s note to 2018 amendment.
           REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                      -8-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 13 of 18 Page ID #:780




   1   1138 (2018). It is unclear what the citation of that case adds to the analysis.
   2   Plaintiff negotiated under the assumption that Tinder’s alleged practices were
   3   unlawful. The risk in the case did not stem from merits concerns, but from
   4   procedural hurdles, including arbitration, and risk to class certification. This was
   5   fully explained in the opening papers, and accurately so. To suggest that citation
   6   to the Candelore opinion would somehow change the analysis is short sighted, as
   7   any attorney familiar with class action litigation would acknowledge.
   8                2.    The Settlement Was a Result of Extensive Investigation
                          and Negotiations Between the Parties and the Mediator
   9
             Candelore argues Plaintiff undervalued the settlement, yet ignores that the
  10
       values given are the result of thorough investigation and thoughtful
  11
       communications and negotiations between counsel for the parties and the
  12
       mediator. Candelore ignores that Plaintiff was able to successfully obtain a
  13
       considerable and unprecedented Unruh Act settlement that covered three sources
  14
       of relief: (1) monetary relief under the Unruh Act in the form of statutory
  15
       penalties; (2) restitutionary relief providing a refund for the unlawful premiums
  16
       charged to users age 29 or older; and (3) public injunctive relief to halt on
  17
       Tinder’s allegedly unlawful age based pricing discrimination scheme.
  18
             Before delving into the settlement, it is important to realize that there is no
  19
       precedent for valuing an Unruh Class action in the manner in which Candelore
  20
       values this case. For the Court’s benefit, Plaintiff points to the following cases
  21
       where preliminary approval was granted in an Unruh Act class action:
  22
  23      • Moralez v. Whole Foods Market, Inc., 897 F.Supp.2d 987 (N.D. Cal. Sept.
            24, 2012) (referring to a separate class action settlement which was
  24        approved, establishing $500,000 settlement fund to be distributed between
  25        a potential settlement pool of 32,465 class members - $16 per class
            member);
  26      • Jones v. Wells Fargo Bank, N.A., No. B237282, 2015 WL 661757 (Court
  27        of Appeal, Second District, Division 7, California Feb. 17, 2015)
            (affirming Unruh Act class action trial judgment where a jury awarded
  28        $3.52 million in damages between 7,348 class members - $479 each);
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                             -9-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 14 of 18 Page ID #:781




   1      • Carter v. City of Los Angeles, 224 Cal.App.4th 808 (2014) (injunction
            class settlement under Unruh Act upheld as fair and reasonable, but
   2        releasing the rights of class members to bring claims – no money provided
   3        to the class).

   4   As demonstrated by these settlements that have been approved by courts,

   5   including appellate courts, the settlement at bar is fair and reasonable.

   6         Candelore argues that the automatic receipt of “Super Likes” for every

   7   Class Member provides no benefit because Tinder members who no longer have

   8   accounts do not get this benefit. Candelore fails to recognize that these specific

   9   Class Members still have access to these “Super Likes” by simply re-activating

  10   their accounts, where the “Super Likes” will remain for their use. Moreover,

  11   Class Members are individuals who are inclined to pay for Tinder’s premium

  12   services, despite Tinder otherwise being a free application, and thus, are exactly

  13   the type of consumer who are more inclined to already be in the market to

  14   purchase Super Likes, another premium Tinder service. This benefit was targeted

  15   towards the exact market of people who would be inclined to otherwise purchase

  16   it, and thus is a form of commodity, not a “coupon” as Candelore suggests.

  17         Candelore also criticizes the claims-made process, but this too is

  18   unwarranted. Tinder does not have perfect information on Class Member identity,

  19   merely email addresses, certain representations about age, which may or may not

  20   be accurate, and some data on where the users were searching for matches, which

  21   suggests, but cannot establish, their state of residency. To verify these data

  22   points, and to obtain the personal information needed before Tinder can process

  23   payments to Class Members, there needs to be a self-identification process,

  24   otherwise there is a risk people who are not class members and suffered no injury

  25   receive benefits.

  26         Finally, Candelore unreasonably discounts the value of the public

  27   injunctive relief obtained by Plaintiff, which provides a significant value to the

  28   Class Members and is relief that goes to the primary purpose of this lawsuit – to
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                            -10-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 15 of 18 Page ID #:782




   1   prevent Tinder from continuing its alleged illegal practice of further price
   2   discrimination based on age. Injunctive relief is part of Rule 23(b)(2), making it a
   3   procedural remedy available in this case. Additionally, the California Legislature
   4   clearly felt this was an important substantive remedy for consumers in UCL and
   5   Unruh Act litigation. See Cal. Bus. & Prof. Code § 17203; Cal. Civ. Code §
   6   52(c)(3). 5 Moreover, the majority of class action settlements in the Unruh Act
   7   have been primarily geared towards injunctive relief. E.g., Carter, 224
   8   Cal.App.4th at 808. Candelore’s view that this injunction has no value is
   9   meritless.
  10                  3.      The Considerable Settlement Was                       a    Product       of
                              Adversarial Arm’s-Length Negotiations
  11
              Candelore’s counsel does not, and cannot point to any actual evidence of
  12
       collusion between Plaintiff and Defendants in negotiating the settlement of this
  13
       matter, because there wasn’t any. The case was resolved at mediation with Judge
  14
       Meisinger, a well-respected mediator, former judge of the Superior Court of
  15
       California, and former general counsel of Disney, who is familiar with the law
  16
       and procedure of this case and is renowned for his skill in class action
  17
       negotiations. The mediation lasted until past 8:00 p.m. and was highly
  18
       adversarial. Attorneys’ fees were never discussed until the final hour of
  19
       mediation, after the Class Members’ recovery had been exhaustively negotiated.
  20
       There is no common fund in this case. The fees requested will not be paid out of
  21
       Class Member recovery, and will be subject to scrutiny of the Court. That is an
  22
       issue for final approval.
  23
  24   5
         “Whenever there is reasonable cause to believe that any person or group of persons is
  25   engaged in conduct of resistance to the full enjoyment of any of the rights described in this
       section . . . any person aggrieved by the conduct may bring a civil action . . . . A request for
  26   preventive relief, including an application for a permanent or temporary injunction, restraining
       order, or other order against the person or persons responsible for the conduct, as the
  27   complainant deems necessary to ensure the full enjoyment of the rights described in this
       section.” Candelore asks the Court to ignore this part of the statute and pretend this relief is of
  28   no value.
           REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                      -11-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 16 of 18 Page ID #:783




   1          “One inherent risk [in class action settlements] is that class counsel may
   2   collude with the defendants, ‘tacitly reducing the overall settlement in return for a
   3   higher attorney’s fee.”’ In re Bluetooth Headset Prod. Liab. Litig., 654 F.3d 935
   4   (9th Cir. 2011). Respected courts which are highly mindful of the risks set forth
   5   under Bluetooth have emphasized that the risk of litigation, experience of
   6   counsel, notice plan, structure of the settlement, and adequacy of recovery all
   7   play an important role in determining whether to grant approval of a settlement.
   8   Such courts have approved settlements involving claims made structures, with
   9   clear sailing provisions, over the objections of class members. Tait v. BSH Home
  10   Appliances Corp., No. SACV 10-0711-DOC (ANx), 2015 WL 4537463 (C.D.
  11   Cal. July 27, 2015).
  12          The settlement was the product of thorough,6 adversarial, and informed
  13   negotiations between experienced attorneys familiar with the legal and factual
  14   issues of this case, and before an experienced mediator. Candelore is all too
  15   willing to ignore the fact that 95% of the Class Members signed arbitration
  16   agreements, that certification was not at all a certainty, or that aggregated
  17   penalties could be reduced at trial, like they were in Jones. Candelore won a
  18   single plaintiff appeal at the demurrer stage and he now thinks his class case is a
  19   slam dunk at both the class certification stage and on the merits. That’s not how
  20   litigation works. This settlement is considerable, providing robust monetary
  21   relief, automatic recovery of non-coupon targeted benefits, and meaningful
  22   injunctive relief. There is too much risk to the 230,000 Class Members to deny
  23   approval, as Candelore and his lawyers seem all too eager to promote.
  24
  25
  26
  27   6
         While true that the case settled relatively early, Plaintiff conducted all necessary investigation
       to evaluate the risks to the case. For all intents and purposes, there was very little formal
  28   discovery needed in this matter.
           REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                       -12-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 17 of 18 Page ID #:784




   1   IV.   CONCLUSION
   2         For the foregoing reasons, Plaintiff respectfully requests that the Court
   3   enter an order preliminarily approving the Settlement and certifying a class for
   4   settlement purposes.
   5
   6    Dated: February 11, 2019         KRISTENSEN WEISBERG, LLP
   7
                                    By: /s/ John P. Kristensen
   8                                    John P. Kristensen
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
          REPLY IN SUPPORT OF MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                            -13-
Case 2:18-cv-03093-JFW-AS Document 56 Filed 02/11/19 Page 18 of 18 Page ID #:785




                            CERTIFICATE OF SERVICE


        I certify that on this eleventh day of February 2019, the foregoing document
  titled OBJECTION AND REPLY TO OPPOSITION FILED BY NON-PARTY
  ALLAN CANDELORE TO LISA KIM’S MOTION FOR PRELIMINARY
  APPROVAL OF CLASS SETTLEMENT AND CERTIFICATION OF
  SETTLEMENT CLASS will be served in accordance with the Court’s CM/ECF
  system, which will send notification of such filing and a true copy of the foregoing
  document by notice via email to the ECF participants of record.


                                                 /s/Vanessa Brahm
                                                 Vanessa Brahm
